 
EXHIBIT 10.4
 
Execution Copy
 
TECHNICAL SERVICES AGREEMENT
 
THIS TECHNICAL SERVICES AGREEMENT (this “Agreement”), is entered into as of this
20th day of November, 2002, by and between CONSTAR INTERNATIONAL INC., a
Delaware corporation (“Constar”) and CROWN CORK & SEAL COMPANY, INC., a
Pennsylvania corporation (“Crown”).
 
RECITALS
 
A.  Constar currently provides certain services to the joint ventures included
on Schedule A hereto (including any successors thereto, the “Crown Joint
Ventures”).
 
B.  Crown and Constar are contemplating that an initial public offering will be
made of the capital stock of Constar (the “Initial Public Offering”), resulting
in public ownership of Constar, and Crown and Constar both desire for Constar to
continue to provide certain services to the Crown Joint Ventures on Crown’s
behalf following the Initial Public Offering.
 
C.  Crown and Constar desire to enter into this Agreement to set forth the roles
and responsibilities with regard to services to be provided by Constar to the
Crown Joint Ventures following the Initial Public Offering.
 
AGREEMENTS
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Crown and Constar, for themselves and their
successors and assigns, and intending to be legally bound hereby, hereby agree
as follows:
 
ARTICLE I
 
GENERAL
 
1.1.    Definitions.    Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Corporate Agreement, dated as of the
date hereof, between Crown and Constar. For purposes of this Agreement, each
Crown Joint Venture shall not be deemed to be a Crown Entity or a Crown
Indemnitee.
 
1.2.    Representations.
 
Each of Crown and Constar represents and warrants to the other that:
 
(a)  it has the requisite corporate authority to enter into and perform this
Agreement;



1



--------------------------------------------------------------------------------

 
(b)  its execution, delivery, and performance of this Agreement has been duly
authorized by all requisite corporate action on its behalf; and
 
(c)  this Agreement is enforceable against it.
 
ARTICLE II
 
SERVICES
 
2.1.    Services.
 
(a)  During the term of this Agreement, subject to the terms and conditions of
this Agreement, Constar agrees to provide or cause the other Constar Entities to
provide to Crown and the Crown Joint Ventures, as applicable, the services
described in Exhibit A hereto (the “Services”). Exhibit A is hereby incorporated
by reference herein and forms part of this Agreement.
 
(b)  From time to time, Crown or the Crown Joint Ventures may submit reasonable
requests to Constar to provide Services to the Crown Joint Ventures. Constar
shall, consistent with historical practices, provide such Services within the
timeframe and at a level and quality substantially equivalent to that performed
by Constar or the applicable Constar Entity for the Crown Joint Ventures prior
to the date of execution of this Agreement. Crown will use its reasonable
efforts to provide Services to the Crown Joint Ventures and Constar shall not be
obligated to provide Services to the extent that such Services (i) do not relate
to the PET business and (ii) can reasonably be provided by Crown within a
timeframe, at a level of quality and at a cost substantially equivalent to that
that could be provided by Constar.
 
(c)  Crown and Constar have made a good faith effort as of the date hereof to
identify each Service and to complete the content of Exhibit A accurately. To
the extent that Exhibit A is incomplete and the Crown Joint Ventures require
additional services from Constar, Crown and Constar will use good faith efforts
to modify Exhibit A. Constar may reasonably supplement, modify, substitute or
otherwise alter the Services from time to time in a manner consistent with
supplements, modifications, substitutions or alterations made with respect to
similar services provided or otherwise made available by Constar to its business
units and facilities or customers; provided, that such supplements,
modifications, substitutions or alterations do not materially prevent the Crown
Joint Ventures from realizing the intended benefit of such Services.
 
(d)  Notwithstanding the other provisions of this Section 2.1, neither Constar
nor any of the other Constar Entities makes any representation or warranty
whatsoever, express or implied, including, without limitation, any
representation or warranty as to the merchantability or fitness for a particular
purpose arising out of the Services described in Exhibit A. In furtherance of
the foregoing, none of the Constar Entities shall have any liability for any
defects in the Services provided hereunder.
 
2.2.     Fees; Payment.



2



--------------------------------------------------------------------------------

 
(a)  In consideration for the performance of each of the Services requested by
Crown or the Crown Joint Ventures, Crown shall pay to Constar an amount for each
of the Services set forth in, or negotiated in good faith by Constar and Crown
in accordance with, Exhibit A, as amended from time to time in accordance with
this Agreement. Any federal, state, local or foreign income taxes, charges,
fees, imposts, levies, contributions or other assessments assessed on the
provision of each of the Services shall be paid by Crown (all such charges, plus
the amounts described in the preceding sentence, the “Fee”).
 
(b)  Within ten (10) days of the end of each month during the term of this
Agreement, Constar shall invoice Crown for all Services performed by the Constar
Entities during such month in accordance with the terms of this Agreement,
unless otherwise provided on Exhibit A. Crown shall pay the Fee for the Services
delivered during the prior month pursuant to this Agreement within thirty (30)
days after the invoice for such Services has been provided by Crown in
accordance with this Section 2.2(b).
 
2.3.    Additional Services.    Crown and Constar may from time to time identify
additional Services that they wish to incorporate into this Agreement. In such
event, Crown and Constar will add items to Exhibit A setting forth mutually
agreeable descriptions of such additional Services, Fees for such Services and
any other applicable terms with respect to such Services. If Crown and Constar
cannot mutually agree upon such additional items, such additional Services will
not become part of Exhibit A of this Agreement and Constar will have no
obligation to provide such additional Services.
 
2.4.    Independent Contractor.    Neither party is now, nor shall it be made by
this Agreement, an agent or legal representative of the other party for any
purpose, and neither party has any right or authority to create any obligation,
express or implied, on behalf of the other party, to accept any service of
process upon it, or to receive any notices of any kind on its behalf. All
activities by any of the Constar Entities hereunder shall be carried on by such
Constar Entity as an independent contractor and not as an agent for Constar or
any other Constar Entity.
 
2.5.    Representatives.    Crown and Constar will each appoint a representative
(each, a “Representative”) to facilitate communications and performance under
this Agreement. Each party may treat an act of a Representative of the other
party as being authorized by such other party. The initial Representatives are
Torsten J. Kreider with respect to Crown and James C.T. Bolton with respect to
Constar. Each party may replace its Representative at any time for any reason by
giving prior written notice of the replacement to the other party.
 
ARTICLE III
 
INTELLECTUAL PROPERTY
 
3.1.    Grant of Rights.    The Crown Entities have obligations to provide to
the Crown Joint Ventures certain technology (which technology may include,
without limitation, technical information, know-how, and other proprietary
rights
 



3



--------------------------------------------------------------------------------

in technology) as defined in the Crown Entities’ existing agreements with the
Crown Joint Ventures (the “Technology”). To the extent that Constar has or
acquires rights in or to any Technology, either pursuant to the Master
Assignment and Assumption Agreement executed in connection with the Initial
Public Offering or otherwise, Constar hereby grants and shall grant to the Crown
Entities, on a royalty-free basis, those rights under the Technology, and solely
those rights, that the Crown Entities require to fulfill their obligations under
the existing agreements with the Crown Joint Ventures, as such agreements may be
renewed or extended in accordance with their terms. Constar’s obligations under
this Section 3.1 shall survive any termination or expiration of this Agreement.
 
3.2.    Royalties.    Nothing in this Agreement shall be construed to prohibit
the Crown Entities from receiving royalties or other fees from the Crown Joint
Ventures. The Crown Entities shall not obligated to pay such royalties or fees
received from the Crown Joint Ventures to Constar except as obligated in the
agreements with the Crown Joint Ventures.
 
3.3.    No Warranties.    Constar and the other Constar Entities make no
representations or warranties whatsoever, express or implied, as to the rights
granted hereunder, and expressly disclaim any such representations or
warranties.
 
ARTICLE IV
 
COOPERATION
 
4.1.    Cooperation.    The parties will use good faith efforts to cooperate
with each other in all matters relating to the provision and receipt of
Services. Such good faith cooperation will include using commercially reasonable
efforts to obtain all consents, licenses, sublicenses or approvals necessary to
permit each party to perform its obligations under this Agreement. If this
Agreement is terminated in whole or in part, the parties will cooperate with
each other in all reasonable respects in order to effect an efficient transition
and to minimize the disruption to the business of both parties, including the
assignment or transfer of the rights and obligations under any contracts.
 
4.2.    Expansion of Obligations.    The scope of Constar’s obligation to
provide services and intellectual property to the Crown Joint Ventures under
this Agreement shall not be altered by amendments to existing agreements or new
agreements relating to the Crown Joint Ventures, unless mutually agreed to by
Constar and Crown.
 
ARTICLE V
 
TERM AND TERMINATION
 
5.1.    Term.    The term of this Agreement shall commence upon the Initial
Public Offering Date and shall continue in effect until the expiration or
termination of the obligation of the Crown Entities to provide Services to the
Crown Joint Ventures, unless (a) otherwise provided with respect to any Service
on Exhibit A or (b) this Agreement is terminated pursuant to Section 5.3. Upon
the expiration or termination of this Agreement pursuant to this Section 5.1,
the rights and obligations of the parties hereunder shall terminate, except for
the rights and obligations of the parties under Section 5.1, Articles III, VI
and VII, and Sections 8.8 and 8.9 hereof, which shall survive such expiration or
termination without limitation. Upon such expiration or termination, Constar
shall cease to have any obligation to provide any Services, and each party will
promptly deliver to the other all data, programs, software materials, and other
properties owned by the other and held by it in connection with the performance
of this Agreement. Each party will assist the other at such other party’s
reasonable request in effecting the orderly termination of this Agreement.



4



--------------------------------------------------------------------------------

 
5.2.    Non-Exclusivity.    Nothing in this Agreement shall preclude Crown or
the Crown Joint Ventures from obtaining the Services, in whole or in part, from
their own employees or from providers other than the Constar Entities at any
time.
 
5.3.    Events of Default.
 
(a) The following shall be considered events of default and shall give rise to a
right of Constar to terminate this Agreement: (i) Crown fails to make timely
payments for invoiced Services, subject to a 30-day cure period after notice of
such breach is delivered to Crown by Constar, (ii) Crown materially breaches any
other applicable provision of this Agreement, subject to a 30-day cure period
after notice of such breach is delivered to Crown by Constar or (iii) Crown
experiences a change of Control such that Crown is controlled by a competitor of
either Constar or Crown (provided that such termination shall not be effective
until six months from the date of the change of Control). If Crown suffers an
Insolvency Event, Constar shall have the right to unilaterally make reasonable
modifications to the payment terms set forth in Section 2.2(b) of the Agreement
at any time after such Insolvency Event. Constar shall promptly notify Crown of
any such modifications to the payment terms of this Agreement.
 
(b) The following shall be considered events of default and shall give rise to a
right of Crown to terminate this Agreement: (i) Constar materially breaches any
applicable provision of this Agreement, subject to a 30-day cure period after
notice of such breach is delivered to Constar by Crown or (ii) Constar
experiences a change of Control such that Constar is controlled by a competitor
of Constar or Crown (provided that such termination shall not be effective until
six months from the date of the change of Control).
 
(c) For purposes of this Section 5.3, “Insolvency Event” means with respect to
Crown (i) the making by such party of any assignment for the benefit of
creditors of all or substantially all of its assets or the admission by such
party in writing of its inability to pay all or substantially all of its debts
as they become due; (ii) the adjudication of such party as bankrupt or insolvent
or the filing by such party of a petition or application to any tribunal for the
appointment of a trustee or receiver for such party or any substantial part of
the assets of such party; or (iii) the commencement of any voluntary or
involuntary bankruptcy proceedings (and, with respect to involuntary bankruptcy
proceedings, the failure to be discharged within 60 days), reorganization
proceedings or similar proceedings with respect to such party or the entry of an
order appointing a trustee or receiver or approving a petition in any such
proceeding.
 
ARTICLE VI
 
NONDISCLOSURE/CONFIDENTIALITY
 
6.1.    Confidentiality.    The parties agree (a) to maintain all information,
whether in written, oral, electronic or other form, necessary for or utilized or
received in the course of providing the Services, as the case may be, including,
without limitation, price, cost and economic information, know-how, material,
manufacturing, tooling and equipment specifications and other information
necessary to the provision or receipt of Services, as the case may be (the



5



--------------------------------------------------------------------------------

“Confidential Information”), as secret and confidential, (b) that all such
Confidential Information shall be used only for purposes of the provision of
Services hereunder and for no other purpose whatsoever, and (c) not to disclose
the Confidential Information to any third person or party (except for employees,
counsel, consultants or assignees who have a need to know and are informed of
the confidential nature of such information by the disclosing party). Each party
shall accept responsibility and be liable for any disclosure by any third person
of any Confidential Information disclosed to such third person by such party.
The parties will use the same measures to maintain the confidentiality of the
Confidential Information of any other party in its possession or control that it
uses to maintain the confidentiality of its own Confidential Information of
similar type and importance. Notwithstanding the foregoing, either party or
their Affiliates may describe this Agreement in, and include this Agreement
with, filings with the U.S. Securities and Exchange Commission and any related
prospectuses, including such filings or prospectuses in connection with any
offering of securities. Confidential Information will not include information
that (i) is in or enters the public domain without breach of this Agreement, or
(ii) the receiving party lawfully receives from a third party without
restriction on disclosure and, to the receiving party’s knowledge, without
breach of a nondisclosure obligation.
 
6.2.    Disclosure to Governmental Agency.    Notwithstanding the foregoing,
each party shall be permitted to disclose the Confidential Information and/or
any portion thereof to a governmental agency or authority as required in
response to a subpoena therefor, (ii) in connection with formal requests for
discovery under applicable rules of civil procedure in a legal action before a
court of competent jurisdiction to which such party is a party and (iii) as
otherwise required by law; provided, however, that, in any such case, each party
shall notify the other party as early as reasonably practicable prior to
disclosure to allow such party to take appropriate measures to preserve the
confidentiality of such information at the expense of such party.
 
6.3.    Ownership of Information.    All Confidential Information supplied or
developed by either party will be and remain the sole and exclusive property of
the party who supplied or developed it.
 
6.4.    Return of Confidential Information.    Upon the written request of a
party which has disclosed information covered by this Article VI in written,
printed or other tangible form, all such readily available information and all
copies thereof, including samples or materials, and all notes or other materials
derived from such information shall be returned to the party which disclosed
such information.
 
6.5.    Right of Setoff.    Constar and Crown shall waive all rights of setoff
and recoupment either may have against the other or any of the other’s
Affiliates with respect to all amounts which may be owed from time to time
pursuant to this Agreement.



6



--------------------------------------------------------------------------------

 
ARTICLE VII
 
INDEMNIFICATION/LIMITATION OF LIABILITY
 
7.1.    Limitation of Liability.    Neither Constar nor any of the Constar
Entities nor any of their respective directors, officers, employees, successors
or permitted assigns shall be liable to anyone for any action taken or omitted
to be taken by any of them hereunder except in the case of gross negligence, bad
faith or willful misconduct.
 
7.2.    Indemnification.
 
(a)  Subject to Section 7.3, Constar shall defend, indemnify and hold each Crown
Indemnitee harmless against any and all Liabilities incurred or suffered by any
Crown Indemnitee caused by or arising in connection with the gross negligence,
bad faith or willful misconduct of Constar or any employee of any Constar Entity
in connection with the performance of the Services, except to the extent that
Liabilities were caused directly or indirectly by acts or omissions of any Crown
Indemnitee.
 
(b)  Subject to Section 7.3, Crown shall defend, indemnify and hold each Constar
Indemnitee harmless against any and all Liabilities incurred or suffered by any
Constar Indemnitee caused by or arising in connection with the gross negligence,
bad faith or willful misconduct of any Crown Entity or any employee of any Crown
Entity in connection with Crown’s performance under this Agreement, except to
the extent that Liabilities were caused directly or indirectly by acts or
omissions of any Constar Indemnitee.
 
7.3.    Limitations.
 
(a)  Any indemnification pursuant to Section 7.2(a) or Section 7.2(b) shall be
paid net of any tax benefit to the Indemnified Party attributable to the
relevant payment. It is expressly agreed that no insurer or any other third
party shall be (a) entitled to a benefit (as a third-party beneficiary or
otherwise) that it would not be entitled to receive in the absence of Section
7.2(a) or Section 7.2(b), (b) relieved of the responsibility to pay any claims
to which it is obligated or (c) entitled to any subrogation rights with respect
to any obligation under Section 7.2(a) or Section 7.2(b).
 
(b)  Notwithstanding Section 7.2(a) and Section 7.2(b), neither party shall be
liable for any special, indirect, incidental or consequential damages relating
to claims of the other party or any third party.
 
7.4.    Notice and Payment of Claims.    If any Crown Indemnitee or Constar
Indemnitee (the “Indemnified Party”) determines that it is or may be entitled to
indemnification by any party (the “Indemnifying Party”) under Article VI of this
Agreement (other than in connection with any Action subject to Section 7.5), the
Indemnified Party shall deliver to the Indemnifying Party a written notice
specifying, to the extent reasonably practicable, the basis for its claim for
indemnification and the amount for which the Indemnified Party reasonably
believes it is entitled to be indemnified. Within 30 days after receipt of that
notice, the Indemnifying Party shall pay



7



--------------------------------------------------------------------------------

the Indemnified Party that amount in cash or other immediately available funds
unless the Indemnifying Party objects to the claim for indemnification or the
amount of the claim. If the Indemnifying Party does not give the Indemnified
Party written notice objecting to that indemnity claim and setting forth the
grounds for the objection(s) within that 30-day period, the Indemnifying Party
shall be deemed to have acknowledged its liability for that claim and the
Indemnified Party may exercise any and all of its rights under applicable law to
collect that amount. If there is a timely objection by the Indemnifying Party,
the Indemnifying Party shall pay to the Indemnified Party in cash the amount, if
any, that is Finally Determined to be required to be paid by the Indemnifying
Party in respect of that indemnity claim within 15 days after that indemnity
claim has been so Finally Determined.
 
7.5.    Notice and Defense of Third-Party Claims.    Promptly after the earlier
of receipt of (a) notice that a third party has commenced an action against or
otherwise involving any Indemnified Party or (b) information from a third party
alleging the existence of a claim against an Indemnified Party, in either case,
with respect to which indemnification may be sought under Article VI of this
Agreement (a “Third-Party Claim”), the Indemnified Party shall give the
Indemnifying Party written notice of the Third-Party Claim. The failure of the
Indemnified Party to give notice as provided in this Section 7.5 shall not
relieve the Indemnifying Party of its obligations under this Agreement, except
to the extent that the Indemnifying Party is prejudiced by the failure to give
notice. Within 30 days after receipt of that notice, the Indemnifying Party may
(i) at its option, elect to assume and control the defense of that Third-Party
Claim at its sole cost and expense by giving written notice to that effect to
the Indemnified Party, or (ii) object to the claim for indemnification set forth
in the notice delivered by the Indemnified Party pursuant to the first sentence
of this Section 7.5; provided, that if the Indemnifying Party does not within
that 30-day period give the Indemnified Party written notice objecting to that
indemnification claim and setting forth the grounds for the objection(s), the
Indemnifying Party shall be deemed to have acknowledged its liability for that
indemnification claim. If the Indemnifying Party has acknowledged its obligation
to indemnify the Indemnified Party and elected to assume the defense of a
Third-Party Claim, (x) the defense shall be conducted by counsel retained by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party;
provided, that the Indemnified Party shall have the right to participate in
those proceedings and to be represented by counsel of its own choosing at the
Indemnified Party’s sole cost and expense; and (y) the Indemnifying Party may
settle or compromise the Third-Party Claim without the prior written consent of
the Indemnified Party so long as any settlement or compromise of the Third-Party
Claim includes an unconditional release of the Indemnified Party from all claims
that are the subject of that Third-Party Claim; provided, that the Indemnifying
Party may not agree to any such settlement or compromise pursuant to which any
remedy or relief, other than monetary damages for which the Indemnifying Party
shall be responsible under this Agreement, shall be applied to or against the
Indemnified Party, without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld. If the Indemnifying Party does
not assume the defense of a Third-Party Claim for which it has acknowledged its
obligation to indemnify the Indemnified Party, the Indemnified Party will act in
good faith with respect to that Third-Party Claim and may require the
Indemnifying Party to reimburse it on a current basis for its reasonable
expenses of investigation, reasonable attorney’s fees and reasonable
out-of-pocket



8



--------------------------------------------------------------------------------

expenses incurred in investigating and defending against that Third-Party Claim
and the Indemnifying Party shall be bound by the result obtained with respect to
that claim by the Indemnified Party; provided, that the Indemnifying Party shall
not be liable for any settlement or compromise of any Third-Party Claim effected
without its consent, which consent shall not be unreasonably withheld. The
Indemnifying Party shall pay to the Indemnified Party in cash the amount, if
any, for which the Indemnified Party is entitled to be indemnified under this
Agreement within 15 days after that Third-Party Claim has been Finally
Determined.
 
7.6.    Contribution.    If for any reason the indemnification provided for in
Section 7.2 is unavailable to any Indemnified Party, or insufficient to hold it
harmless, then the Indemnifying Party shall contribute to the amount paid or
payable by that Indemnified Party as a result of those Liabilities in that
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party, on the one hand, and the Indemnified Party, on the other hand, in
connection with those statements or omissions, which relative fault shall be
determined by reference to the Crown Entity or Constar Entity to which those
actions, conduct, statements or omissions are primarily related, as well as any
other relevant equitable considerations.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1.    Force Majeure.    Neither party shall be responsible for any failure or
delay in performance due to causes beyond its respective control, including,
without limitation, earthquake, fire, storm, flood, freeze, labor disputes,
transportation embargoes, acts of God or of any government and acts of war or
terrorism (any of the foregoing, a “Force Majeure Event”).
 
8.2.    Subsidiaries.    Constar agrees and acknowledges that Constar shall be
responsible for the performance by each Constar Entity of the obligations
hereunder applicable to such Constar Entity. Crown agrees and acknowledges that
Crown shall be responsible for the performance by each Crown Entity of the
obligations hereunder applicable to such Crown Entity.
 
8.3.    Amendment and Modification.    This Agreement may not be amended or
modified except by written instrument duly executed by the parties hereto. No
course of dealing between or among any persons having any interest in this
Agreement will be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any person under or by reason of
this Agreement.
 
8.4.    Severability.    If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement or the application of any such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. If any of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, scope, activity or subject, it shall be
construed by limiting and reducing it, so as to be valid and



9



--------------------------------------------------------------------------------

enforceable to the extent compatible with applicable law or the determination by
a court of competent jurisdiction.
 
8.5.    Notices.    All notices and other communications required or permitted
hereunder shall be in writing, shall be deemed duly given upon actual receipt,
and shall be delivered (a) in person, (b) by registered or certified mail,
postage prepaid, return receipt requested or (c) by facsimile or other generally
accepted means of electronic transmission (provided that a copy of any notice
delivered pursuant to this clause (c) shall also be sent pursuant to clause
(b)), addressed as follows:
 
If to Crown, to:
 
Crown Cork & Seal Company, Inc.
One Crown Way
Philadelphia, PA 19154
Attention: Timothy J. Donahue
Facsimile: (215) 676-6011
 
If to Constar, to:
 
Constar International Inc.
One Crown Way
Philadelphia, PA 19154
Attention: James C. Cook
Facsimile: (215) 552-3715
 
or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties.
 
8.6.    Further Assurances.    The parties shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such instruments
and take such other action as may be necessary or advisable to carry out their
obligations under this Agreement and under any exhibit, document or other
instrument delivered pursuant hereto.
 
8.7.    Counterparts.    This Agreement and any amendments hereto may be
executed in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be as effective as delivery of a manually executed
counterpart of this Agreement.
 
8.8.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
 
8.9.    Dispute Resolution: Negotiation and Arbitration.



10



--------------------------------------------------------------------------------

 
(a)  The parties shall attempt to resolve any dispute arising out of or relating
to this Agreement promptly by negotiation in good faith between executives who
have authority to settle the dispute. A party shall give the other parties
written notice of any dispute not resolved in the ordinary course of business.
Within ten Business Days after delivery of such notice, the party receiving
notice shall submit to the others a written response thereto. The notice and the
response shall include: (i) a statement of each party’s position(s) regarding
the matter(s) in dispute and a summary of arguments in support thereof, and (ii)
the name and title of the executive who will represent that party and any other
Person who will accompany that executive.
 
(b)  Within 10 Business Days after delivery of the notice, the designated
executives shall meet at a mutually acceptable time and place, and thereafter,
as often as they reasonably deem necessary, to attempt to resolve the dispute.
All reasonable requests for information made by one party to any other shall be
honored in a timely fashion. All negotiations conducted pursuant to this Section
8.9 (and any of the parties’ submissions in contemplation hereof) shall be
deemed Confidential Information and shall be treated by the parties and their
representatives as compromise and settlement negotiations under the United
States Federal Rules of Evidence and any similar state rules.
 
(c)  If the matter in dispute has not been resolved within 30 days after the
first meeting of the executives to attempt to resolve the dispute, either party
may submit the dispute to binding arbitration to the Philadelphia, Pennsylvania
office of the American Arbitration Association (“AAA”) in accordance with the
procedures set forth in the Commercial Arbitration Rules of the AAA.
 
(d)  The Commercial Arbitration Rules of the AAA, as modified or revised by the
provisions of this Section 8.9, shall govern any arbitration proceeding
hereunder. The arbitration shall be conducted by three arbitrators selected
pursuant to Rule 13 of the Commercial Arbitration Rules, and pre-hearing
discovery shall be permitted if and only to the extent determined by the
arbitrator to be necessary in order to effectuate resolution of the matter in
dispute. The arbitrator’s decision shall be rendered within 30 days of the
conclusion of any hearing hereunder and the arbitrator’s judgment and award may
be entered and enforced in any court of competent jurisdiction.
 
(e)  Resolution of disputes under the procedures of this Section 8.9 shall be
the sole and exclusive means of resolving disputes arising out of or relating to
this Agreement; provided, however, that nothing herein shall preclude the
Parties from seeking in any court of competent jurisdiction temporary or interim
injunctive relief to the extent necessary to preserve the subject matter of the
dispute pending resolution under this Section 8.9.
 
8.10.    Consent to Jurisdiction.    Crown and Constar hereby agree and consent
to be subject to the exclusive jurisdiction of the United States District Court
for the Eastern District of Pennsylvania, and in the absence of such Federal
jurisdiction, the parties consent to be subject to the exclusive jurisdiction of
any state court located in the City of Philadelphia and hereby waive the right
to assert the lack of personal or subject matter jurisdiction or improper venue
in connection with any such suit, action or other proceeding. In furtherance of
the foregoing, each



11



--------------------------------------------------------------------------------

of the parties (a) waives the defense of inconvenient forum, (b) agrees not to
commence any suit, action or other proceeding arising out of this Agreement or
any transactions contemplated hereby other than in any such court (other than
the mandatory submission to arbitration in accordance with Section 8.9), and (c)
agrees that a final judgment in any such suit, action or other proceeding shall
be conclusive and may be enforced in other jurisdictions by suit or judgment or
in any other manner provided by law.
 
8.11.    Entire Agreement.    This Agreement and Exhibit A hereto constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede any prior agreement or understanding, written or oral,
relating to the subject matter of this Agreement.
 
8.12.    Assignment.    This Agreement may not be assigned by Constar without
the prior written consent of Crown. Crown may assign its rights and obligations
hereunder. Notwithstanding the foregoing, Constar may, and hereby gives notice
to Crown that it intends to, pledge its rights and obligations under this
Agreement to its lenders as collateral to secure indebtedness outstanding under
its senior secured credit facility and all renewals, refundings, refinancings
and replacements thereof.
 
8.13.    No Third Party Beneficiaries.    Nothing in this Agreement, express or
implied, is intended to or shall (a) confer on any person other than the parties
hereto and their respective successors or permitted assigns any rights
(including third party beneficiary rights), remedies, obligations or liabilities
under or by reason of this Agreement, or (b) constitute the parties hereto as
partners or as participants in a joint venture. This Agreement shall not provide
third parties other than Constar Entities and Crown Entities with any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to the terms of this Agreement.
 
8.14.    Survival.    In the event that Constar ceases to be a publicly traded
company or becomes a Subsidiary of a publicly traded Company (other than Crown),
all of the rights of Crown shall continue in full force and effect and shall
apply to any publicly traded company that, directly or indirectly, through one
or more intermediaries Controls Constar. Constar agrees that, without the prior
written consent of Crown, it will not enter into any agreement or arrangement
which will have the effect set forth in the first clause of the preceding
sentence, unless such publicly traded company agrees to be bound by the
foregoing.
 
8.15.    Section Headings; Interpretive Issues.    The section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement. Crown and
Constar have participated jointly in the drafting and negotiation of this
Agreement. In the event any ambiguity or question of interpretation or intent
arises, this Agreement shall be construed as if drafted jointly by Crown and
Constar and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
8.16.    Effectiveness.    The terms of this Agreement shall not become
effective until the Initial Public Offering Date.



12



--------------------------------------------------------------------------------

 
8.17.    Pronouns.    Whenever the context may require, any pronouns used herein
shall be deemed also to include the corresponding neuter, masculine or feminine
forms.



13



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
the day and year first above written.
 
CONSTAR INTERNATIONAL INC.
By:
 
/s/    JAMES C. COOK

--------------------------------------------------------------------------------

   
Name: James C. Cook
   
Title: Executive Vice President, Chief Financial Officer and Secretary

 
CROWN CORK & SEAL COMPANY, INC.
By:
 
/s/    FRANK J. MECHURA

--------------------------------------------------------------------------------

   
Name: Frank J. Mechura
   
Title: Executive Vice President





--------------------------------------------------------------------------------

 
Exhibit A
 
CROWN JOINT VENTURES; SERVICES; FEES
 
1.    Crown Cork do Brazil, S.A., Crown Cork Embalagens S.A. (f.k.a. Petropar
Embalagens S.A.) and PET Holdings S.A. (including any other holding company
formed in connection with the joint venture)
 

 
•
 
Constar will offer its technology and expertise on an exclusive basis to the
joint venture for the territory of Brazil.

 

 
•
 
Constar will provide services from its technical centers, including training for
employees of the joint venture. Such services shall be charged at Constar’s
out-of-pocket cost (including overhead) to Crown, which will include a charge
for personnel and their direct expenses in performing the required service.

 

 
•
 
Constar will provide equipment to the joint venture as requested by Crown and
will recover a reasonable and competitive fee for providing such equipment to
the joint venture (which fee shall reasonably approximate what would otherwise
be paid to third parties providing such equipment).

 

 
•
 
Constar will provide the joint venture with reasonable non-financial assistance
to enable the joint venture to acquire, on terms and conditions (including price
and quality) similar to those Constar can obtain, machinery and equipment
necessary for the business of the joint venture and the joint venture’s ongoing
requirements for manufactured packaging products (such as lead-in preforms), raw
materials and supplies and Constar shall recover its direct cost (including
overhead) in performing the required services.

 

 
•
 
Constar will fulfill all of Crown’s current obligations under Sections 1.4, 1.5,
2, 3.1, 3.2, 4, 5.1 and 5.2 of the Technology Transfer Agreement (PET Preforms
and Containers) between Crown and Petropar Embalagens, S.A., dated as of June 8,
1995, as if such agreement referred to Constar rather than Crown in such
sections.

 
2.    Emirates Can Company Limited
 

 
•
 
Constar will provide the joint venture with technological improvements in
machines and tools, as such improvements become known to Constar, as well as
advise regarding the manufacturing process, based on Constar’s expertise and
experience.



15



--------------------------------------------------------------------------------

 

 
•
 
Constar will provide services in conjunction with (i) the introduction of new
systems regarding quality assurance and maintenance, (ii) laboratory support for
the chemical and physical analysis of raw materials and preforms, (iii) the
qualification of new resins and colourants and (iv) the design of new preforms
and bottles.

 

 
•
 
Upon request of the joint venture, Constar will assist in procuring raw
materials and will send its employees to the joint venture’s plants and
facilities to conduct mechanical audits of the joint venture’s systems. Also
upon request of the joint venture, the joint venture will be permitted to send
its employees to Constar’s plants or its research and development center for
training.

 

 
•
 
Constar will provide any other services that Crown is currently required to
provide under the International License Agreement between Crown and the joint
venture.

 

 
•
 
In exchange for providing the services listed above, Constar shall recover its
cost in performing the required services.

 
3.    Empaques Constar, S.A. de C.V. and Empaques Sewell S.A. de C.V.
 

 
•
 
Constar will continue, consistent with historical practices, to provide all
management services, support, business know-how, resin supply, preform supply,
intellectual property licenses, equipment supply and other services or materials
that are currently provided or required pursuant to any agreement entered into
by Constar or any other Constar Entity and relating to the joint venture,
including, without limitation, (i) the Extended Joint Venture Agreement, (ii)
the Purchase and Sale Agreement of Preforms, (iii) the Management Agreements,
(iv) the License Agreement, and (v) the Purchase and Sale Agreement of Preform
Equipment. Crown shall pay to Constar any consideration received by Crown from
the joint venture that represents payment for services or materials provided by
Constar.

 
4.    CMB Plastique Maroc
 

 
•
 
No services required.

 
5.    Beijing CarnaudMetalbox Company Limited
 

 
•
 
No services required.



16